DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments

This office action is in response to the reply filed on 5/2/22 where applicant elected, without traverse, Group II, claims 12-30.  Claims 1-30 are pending with claims 1-11 being withdrawn.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/24/20 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 12-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-124 of U.S Pat.7,449,012 in view of Mesa (US 4,678,461) and claims 12-26 of U.S. Patent No. 8,048,035 in view of Mesa (US 4,678,461).
6.	Although the conflicting claims are not identical, they are not patentably distinct from each other because if dependent claims 30, 99 of US 7,449,012 (release pin) and Mesa’s needle sheath were to be included in the independent claims the claims of the parent cases would encompass the child.  For US 8,048,035, Mesa in combination with claim 12 and claim 18, alone are not patentably distinct from the claims of the child application.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 12-13, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fathallah et al. (US 6,805,686) (“Fathallah”) in view of Hein (U.S. 2,866,458).
Fathallah discloses an auto-injector comprising a housing 200; a cartridge container 300 disposed within the housing; a cartridge 340 received within the cartridge container, the cartridge having at least one opening 375 therein and containing a medicament 360, the medicament rearwardly confined by a plunger 400, the cartridge including a needle assembly 600 and needle to dispense the medicament; an actuation assembly 500 having a stored energy source 480 (spring—Claim 16) capable of being released to drive the plunger within the cartridge to dispense the medicament through the needle assembly; a needle cover 700 having an opening 730 formed therein to permit passage of the needle assembly there through during a medicament dispensing operation, the needle cover having a first locked retracted position prior to activation of the auto-injector and a second locked extended position after operation of the auto injector; the needle cover 700 surrounding the needle on all sides outside of the housing to prevent contact with the needle before activation of the auto-injector and after the medicament dispensing operation C5L48-50.
Fathallah discloses the invention as substantially claimed but does not directly disclose a release pin removably attached to the actuation assembly.  Hein teaches a release pin.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the device of Fathallah with the release pin as taught by Hein for locking the actuator before deployment to administer a beneficial agent, Fathallah C13L50-53.
(claim 13) Fathallah further discloses a first locking assembly 900 holds the needle cover in the first locked position, the first locking assembly connected to the cartridge container or the housing and including at least one locking tooth that releasably engages the needle cover C10 L46-59 wherein each locking tooth is pivotally connected to the cartridge container and a second locking assembly 1000 that holds the needle cover in the second locked position; each locking tooth includes a locking surface constructed and arranged to contact a surface of the needle cover; the locking surface contacts the surface on the needle cover to prevent movement of the needle cover such that the needle cover is maintained in the first locked position prior to activation of the auto-injector; and each locking tooth further includes a spring assembly constructed and arranged to bias the locking surface into contact with the surface on the needle cover. See Fig. 3, C10L40-C12L53.
10.	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fathallah in view of Hein further in view of Zierenberg (US 6,689,092).
Fathallah/Hein discloses the invention as substantially claimed.  However, this combination does not directly disclose the needle cover being operable to be pressed against an injection site to start the medicament dispensing operation.  Zierenberg, in the analogous art, teaches triggering the auto-injector by pressing the cylinder in against the force of a return spring C5 L42-46, C6 L57-63.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the device of Fathallah/Hein with the skin pressing activation as taught by Zierenberg for allowing for injection with less steps and mechanical parts.  See Fathallah C10 L30-39.
11.	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fathallah in view of Hein further in view of Mesa (US 4,678,461).
Fathallah/Hein discloses the invention as substantially claimed.  However, this combination does not directly disclose a needle sheath disposed about the needle.  Mesa, in the analogous art, teaches this feature 58.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the device of Fathallah/Hein with needle sheath as taught by Mesa for an inexpensive way to protect the device during use and handling (see mesa C2L1-23)
12.	Claims 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fathallah in view of Hein further in view of Lewandowski (US 5,674,203).
Fathallah/Hein discloses the invention as substantially claimed but does not directly disclose the needle cover and the release pin being of different colors with the needle cover being colored orange and the release pin being colored blue and the needle cover further having an indicia printed thereon to indicate the location of the needle end.  Lewandowski, in the analogous art, teaches a needle device having various safety indication features C4L63-C6L33, C7L41.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the device of Fathallah/Hein with the safety indicator features such as colored release pins and needle covers and printed indicia as taught by Lewandowski to increase safety in needle handling for the administrator and patient.
13.	Claims 21-26, 28-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fathallah in view of Hein further in view of Lewandowski.
Fathallah discloses an auto-injector comprising a housing 200; a cartridge container 300 disposed within the housing; a cartridge 340 received within the cartridge container, the cartridge having at least one opening 375 therein and containing a medicament 360, the medicament rearwardly confined by a plunger 400, the cartridge including a needle assembly 600 and needle to dispense the medicament; an actuation assembly 500 having a stored energy source 480 capable of being released to drive the plunger within the cartridge to dispense the medicament through the needle assembly; a needle cover 700 having an opening 730 formed therein to permit passage of the needle assembly there through during a medicament dispensing operation, the needle cover having a first locked retracted position prior to activation of the auto-injector and a second locked extended position after operation of the auto injector; 
(claims 28-29) The hole in the end surface of the needle cover of Fathallah is sized to prevent a human finger from entering Fig. 2c and the needle cover 700 surrounding the needle on all sides outside of the housing to prevent contact with the needle before activation of the auto-injector and after the medicament dispensing operation C5L48-50.
Fathallah discloses the invention as substantially claimed but does not directly disclose a release pin removably attached to the actuation assembly.  Hein teaches a release pin.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the device of Fathallah with the release pin as taught by Hein for locking the actuator before deployment to administer a beneficial agent, Fathallah C13L50-53.
Fathallah/Hein discloses the invention as substantially claimed but does not directly disclose the needle cover being colored orange (claim 21) and having (claims 22-26) an indicia comprising the words “needle end” or “used” on the needle cover which are visible to a user immediately after the dispensing operation.  Lewandowski, in the analogous art, teaches a needle device having various safety indication features C4L63-C6L33, C7L41.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the device of Fathallah/Hein with the safety indicator features as taught by Lewandowski to increase safety in needle handling for the administrator and patient.
14.	Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fathallah in view of Hein in view of Lewandowski further in view of Mesa (US 4,678,461).
Fathallah/Hein/Lewandowski discloses the invention as substantially claimed.  However, this combination does not directly disclose a needle sheath disposed about the needle.  Mesa, in the analogous art, teaches this feature 58.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the device of Fathallah/Hein/Lewandowski with needle sheath as taught by Mesa for an inexpensive way to protect the device during use and handling (see mesa C2L1-23)
15.	Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fathallah in view of Hein in view of Lewandowski further in view of Zierenberg.
Fathallah/Hein/Lewandowski discloses the invention as substantially claimed.  However, this combination does not directly disclose the needle cover being operable to be pressed against an injection site to start the medicament dispensing operation.  Zierenberg, in the analogous art, teaches triggering the auto-injector by pressing the cylinder in against the force of a return spring C5 L42-46, C6 L57-63.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the combination with the skin pressing activation as taught by Zierenberg for allowing for injection with less steps and mechanical parts.  See Fathallah C10 L30-39.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEANNA K HALL/Primary Examiner, Art Unit 3783